Case 20-10034-BLS Doc 28 Filed 02/06/20 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

 

BRENDAN LINEHAN SHANNON 824 N. MARKET STREET
JUDGE WILMINGTON, DELAWARE
(302) 252-2900
February 6, 2020
Jeremy W. Ryan, Esquire Daniel J. DeFranceschi, Esquire
Potter Anderson & Corroon LLP Richards, Layton & Finger, P.A.
1313 N. Market Street One Rodney Square
P.O Box 951 920 N. King Street
Wilmington, DE 19801 Wilmington, DE 19801

David L. Buchbinder, Esquire
Office of the U.S. Trustee

J. Caleb Boggs Federal Building
Suite 2207

Wilmington, DE 19801

Re: = Inre: Education Corporation of America
Case No. 20-10034 (BLS)

Dear Counsel:

This letter follows upon our status conference held this morning, February 6, 2020 in the above
matter. At the status conference, counsel for the petitioning creditors requested that the Court schedule
a trial for mid-March on the petitioning creditors’ Motion for Appointment of Chapter 11 Trustee
[Docket No. 26] and the Receiver's Motion for Abstention from Involuntary Petition Under 11 U.S.C.
Section 305, or Alternatively Dismissal Under 11 U.S.C. Sections 303 & 1112(b) (the “Motion to
Dismiss”) [Docket No. 10]. In response, the Receiver has requested a prompt hearing on the request for
abstention with little or no discovery, in advance of a larger hearing on the Motion to Appoint a Chapter
11 Trustee and the Motion to Dismiss the involuntary petition.

The Receiver contends that the determination of whether this Court is inclined to abstain in favor
of proceedings in Georgia is a gating question, such that the parties should not incur the additional
expense of discovery and briefing on the other motions prior to an answer on abstention. The
petitioning creditors respond that all of the competing Motions involve the same or similar facts and
issues, and should be decided together.

 
Case 20-10034-BLS Doc 28 Filed 02/06/20 Page 2 of 2

Jeremy W. Ryan, Esquire
Daniel J. DeFranceschi, Esquire
David L. Buchbinder, Esquire
February 6, 2020

Page 2

The Court believes the Receiver’s position and proposal is well-founded. It appears to the Court
that little or no discovery is necessary to present the abstention issue to this Court for decision. If the
Court abstains, the parties will proceed further in Georgia. If the Court declines to abstain, a prompt
hearing on the Motion to Dismiss and Motion for Appointment of a Chapter 11 Trustee can be
scheduled here. Accordingly, I request that the parties contact my Chambers for a hearing date on the
abstention question to occur in the week of the 17" of February.

Very truly yours,

 

ited States Bankruptcy Judge

BLS/jmw
ce: The Honorable Tilmon E. Self, HI (via email)

 
